Citation Nr: 1741205	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-22 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Boise, Idaho


THE ISSUES

1. Entitlement to a compensable rating for a right knee disorder after July 12, 2011.

2. Entitlement to a temporary total disability rating for total right knee replacement.

3. Entitlement to a total disability rating based upon individual employability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1984 to January 1994.

These matters come before the Board of Veterans' Appeals (Board) from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2016.  A transcript of that hearing is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  At the August 2016 Board hearing, the Veteran testified that he was unable to work due to his right knee disorder.  Thus, the Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Concerning the Veteran's claim seeking a compensable rating for a right knee disorder after July 12, 2011, review of the claims file shows that the Veteran was most recently afforded a knee VA examination in October 2012.  The Board notes that this examination was provided to determine whether the Veteran's service-connected right knee disorder led to his total right knee replacement and not specifically to ascertain the nature and severity of the right knee disorder.  However, the Board also notes that when knee examinations are provided the examiner measures the Veteran's range of motion and gauges the severity of the disorder.  Therefore, the Board finds that the Veteran's most recent VA examination for his right knee disorder was almost five years ago.

Review of the October 2012 VA examination noted that the Veteran had degenerative arthritis, status post total knee replacement of the right knee.  Range of motion for the right knee was flexion at 120 degrees and extension at 0 degrees.  There was less movement than normal and pain on movement.  Tenderness was noted.  The severity of the residuals or right total knee replacement was found to be intermediate degrees of residual weakness, pain or limitation of motion.  

In August 2016, the Veteran testified at a hearing for his increased rating claim.  The Veteran stated that he was unable to run or do any sports with his replacement knee.  He described how he favored his left knee to the point where that knee was bent.  He said that he was unable to work.  Essentially, the Veteran argued that his right knee disability continues to worsen.    

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance, it appears to the Board that the October 2012 VA examination is stale as it was conducted almost five years ago.  Therefore, the Board finds that a thorough and contemporaneous medical examination should be conducted so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59."  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."

In light of the factors noted above, the Board concludes that, in this case, an additional VA examination is needed to render an informed decision on the claim. 38 C.F.R. § 3.159 (c)(4).  Further, any additional evidence of treatment the Veteran has received for his right knee since his last VA examination must be provided to the Board.  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. 

The Veteran's temporary total disability rating for total right knee replacement and TDIU claims are inextricably intertwined with the other issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2. After completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of his service-connected right knee disorder after July 12, 2011.  The claims folder and any pertinent medical records should be made available for review by the examiner.

The examiner is requested to report complaints and clinical findings in detail and comment on which complaints and clinical findings are associated with the right knee disorder.  All appropriate tests and studies, including x-rays and range of motion studies of the right knee, reported in degrees, should be accomplished.  All findings should be made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia, 28 Vet. App. 158).

The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected right knee.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  In addition, after considering the Veteran's documented medical history and assertions, the examining physician must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate SSOC, and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




